ITEMID: 001-58483
LANGUAGEISOCODE: ENG
RESPONDENT: SVN
BRANCH: CHAMBER
DATE: 2000
DOCNAME: CASE OF MAJARIC v. SLOVENIA
IMPORTANCE: 4
CONCLUSION: Preliminary objection rejected (estoppel);Violation of Art. 6-1;Non-pecuniary damage - financial award
JUDGES: Elisabeth Palm;Gaukur Jörundsson
TEXT: 5. On 6 December 1991 the applicant was charged with sexual assault of a minor and abduction of minors. He was remanded in custody. On 30 April 1992 the applicant was released.
6. On 5 June 1992 the applicant’s trial started before the Nova Gorica District Court (Okrožno sodišče – “the District Court”). On the same day the case was adjourned.
7. On 16 June 1992 the District Court ordered the redetention of the applicant.
8. On 28 August 1992 a number of witnesses were heard and on 3 September 1992 the District Court again adjourned the applicant’s trial due to the applicant’s illness.
9. By decision of the District Court dated 17 September 1992, the applicant was again released.
10. A hearing scheduled for 28 September 1992 had to be adjourned sine die as the applicant was ill.
11. On 21 July 1992 the applicant was accused of another sexual assault of a minor. An indictment was filed on 18 January 1993. The applicant entered a plea against the indictment which was rejected on 15 February 1993. On 17 March 1993 the District Court joined the two sets of proceedings.
12. On 2 June 1993 the public prosecutor requested further investigations on the ground that there was reasonable suspicion that the applicant had also criminally neglected and ill-treated a minor within the meaning of Article 96 §§ 1 and 2 of the Criminal Code.
13. On 21 October 1993 a preliminary charge was filed in respect of the aforesaid acts. On 28 March 1995 the District Court decided to deal with all charges against the applicant in a single set of proceedings.
14. In the period from 18 February 1997 to 9 July 1997 the District Court held several hearings.
15. On 9 July 1997 the District Court convicted the applicant of sexual offences on several counts. A combined prison sentence of two years and eight months was imposed on the applicant. Both the applicant and the public prosecutor appealed.
16. On 12 February 1998 the Koper High Court (Višje sodišče) rejected the applicant’s appeal and increased the sentence to three years’ imprisonment.
17. On 26 March 1998 the applicant lodged a plea of nullity (zahteva za varstvo zakonitosti). The District Court transmitted it to the Supreme Court (Vrhovno sodišče), together with the file, on 5 June 1998. The Supreme Court dismissed this complaint on 17 September 1998.
18. On 24 March 1998 the applicant lodged a constitutional complaint against the Koper High Court’s judgment of 12 Februrary 1998. It was dismissed by the Constitutional Court (Ustavno sodišče) on 15 June 1998.
19. On 12 October 1998 the applicant filed a further constitutional complaint concerning the Supreme Court’s decision of 17 September 1998 (see paragraph 17 above). He alleged, inter alia, a violation of Article 6 § 3 of the Convention in the criminal proceedings against him.
20. On 1 December 1998 the Constitutional Court refused to send the case back to the lower courts for a new examination as it found no violation of the applicant’s right to a fair hearing.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
